     Case 2:20-cv-00193-WBS-KJN Document 19 Filed 08/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   YOULEE VANG,                                      No. 2:20-cv-0193 WBS KJN P
12                      Petitioner,
13          v.                                         ORDER
14   PATRICK COVELLO,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On June 23, 2020, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within thirty days. Petitioner filed objections to

23   the findings and recommendations.1

24
     1
       Petitioner also filed a notice and appended a copy of the California Supreme Court’s January
25   16, 2019 denial of the petition for review, which petitioner claims is proof that he exhausted state
26   court remedies. (ECF No. 18.) However, as explained in the findings and recommendations,
     petitioner did not include the instant insufficiency of evidence claim in his petition for review
27   before the California Supreme Court. (ECF No. 16 at 2, citing ECF No. 15-3 at 2.) Therefore,
     the denial of the petition for review does not exhaust petitioner’s insufficiency of the evidence
28   claim.
                                                        1
     Case 2:20-cv-00193-WBS-KJN Document 19 Filed 08/06/20 Page 2 of 2

 1            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds the findings and recommendations to be supported by the record and by proper
 4   analysis.
 5            Accordingly, IT IS HEREBY ORDERED that:
 6            1. The findings and recommendations filed June 23, 2020, are adopted in full;
 7            2. Respondent’s motion to dismiss (ECF No. 14) is granted;
 8            3. Petitioner’s application for a writ of habeas corpus is dismissed, without prejudice, for
 9   failure to exhaust state remedies; and
10            4. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
11   § 2253.
12   Dated: August 5, 2020
13

14

15

16   /vang0193.805hc

17

18

19
20

21

22

23

24

25

26

27

28
                                                        2
